Woods, C. J.,
delivered the opinion of the court.
While it is true that railroad companies engaged in carrying passengers for hire are under legal obligation to receive and carry upon their trains persons desiring to be transported who properly deport themselves and pay the required fare, yet it is equally true that such companies are permitted to establish their own depots, or stations, and to arrange their own schedules for the safe and proper movement and management of their trains. In the absence of a special contract, no passenger can be heard to complain in court that the carrier has refused to stop any train at any point other than one of its stations, even if such passenger shall have mistakenly embarked thereon, and shall have paid the passage-money. To allow the caprice, or the wish, or even the seeming necessity of an individual to procure stoppages of trains at unaccustomed points, and to disarrange the schedule fixed for their predetermined and regular movement, would be to permit not only vast property interests, but human lives, as well, to be certainly and recklessly put in peril.
The appellant cannot maintain her cause in this proceeding if she was denied the privilege of disembarking at a point on defendant’s line of railway other than a station, and where trains were not accustomed to stop, but was put off, in a civil manner, at *30the stopping place nearest her destination (she having expressed no wish to be carried to any other station more remote), unless she can show, affirmatively, a special contract with the defendant to transport her to the desired, but unaccustomed, point.
The evidence in the case before us demonstrates with certainty that Eussell’s, the point to which appellant desired to be carried, was not a station, or accustomed stopping place, and that it had not been for several years before the injury complained of occurred. There seems to us no room for controversy on this point in the case. It is apparent that if any train had for a great while, prior to the date of the alleged injury, stopped at Eussell’s, such stopping was unauthorized and was in violation of the rules of the railroad company.
It is strongly insisted by counsel for appellant that, even conceding the correctness of our conclusion just announced, the appellant is entitled to a recovery by virtue of a special contract made by defendant to transport her to an unaccustomed stopping-place. It is urged that the acceptance of a sum, which would have been the regular fare to Eussell’s, by the conductor of the train, after knowledge that appellant took the train desiring to go to that point, and after her request, to be put off at that point, was in itself tantamount to a special contract with defendant to comply with her wish. It is to be said in reply to this, that the fare so collected by the conductor was the proper fare for a passage to any point not exceeding eight miles from Meridian, the place where appellant embarked. It was the proper fare for a passage to Wallaces also, and, as already stated, to any point -not exceeding eight miles from Meridian. The sum collected by the conductor was twenty-five cents, and that was the prescribed rate for any distance not exceeding eight miles. If the conductor was to collect any fare from appellant (and his duty required him to collect the fixed rate), he was bound to collect just what he did; unless, indeed, appellant had expressed a desire to be carried to some other station more remote from her destination, and of this there is no intimation whatever in the record.
Moreover, the conductor is not, ordinarily, the agent of defendant *31to contract with persons for transportation; he was not the agent to whom appellant made application, first, for transportation on the occasion we are looking at. The defendant’s ticket agent is, ordinarily and properly, the person who is authorized to make such special contracts, and to whom prudent travellers make application. And this is exactly what the appellant did. Before embarking she applied to the ticket agent to purchase a ticket for Bussells and was refused. Not content with one refusal, application was made the second time and was again refused. Surely these facts afford no support to the theory of a special contract. On the contrary, they afford convincing proof that there was no such contract, and, further, that appellant, as a reasonable being, was thereby warned that the taking of the train for Bussell’s would be at her own peril.
It is contended by counsel, however, that the court below erred in this connection in declining to permit appellant to state to the jury certain declarations made to her by the ticket agent, to the effect that appellant might board the train without a ticket and pay her fare on the car. It is sufficient to say that the pleading on which defendant took issue contained no averment of such declarations. In the absence of any averment of these declarations, and in the absence of any notice to defendant to prepare to meet that issue, this offer to introduce evidence of such declarations was, we think, rightly denied by the court. Besides, if the declarations of the ticket agent were thought by counsel to be relevant and important, appellant might then have asked leave to amend her complaint in this particular, in order to meet the objection. But no amendment was sought to be made.
The offer of appellant to introduce evidence of statements made by defendant’s policeman in Meridian, at the time of appellant’s taking the train, was also properly refused by the court. So far as the record shows anything on the question of the policeman’s powers and duties, it appears that he was a mere policeman engaged in the simple duty of assisting persons on and off defendant’s trains, and in preserving order about the depot. It was beyond the scope of his powers to make contracts for transportation which at *32all bound bis principal, even if lie had assumed to do so. We are of the opinion that no error was committed in excluding the policeman’s statements from the jury.
The peremptory instruction to the jury was proper on all the evidence, and the judgment of the court below is,

Affirmed.